                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


JOYCE A. PETTIFORD,

       Plaintiff,

v.                                             Civil Action No. 7:18-CV-105 (HL)

DIVERSIFIED ENTERPRISES OF SOUTH
GEORGIA, INC.,

       Defendants.


                                     ORDER

       Plaintiff Joyce Pettiford, a former employee of Defendant Diversified

Enterprises of South Georgia, Inc., filed this lawsuit pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (Title VII), alleging that

Defendant discriminated against her based on her race. Plaintiff further claims

that Defendant discriminated against her based on her age in violation of the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621-634 (ADEA). Now before

the Court is Defendant’s Motion for Judgment on the Pleadings (Doc. 7). For the

reasons set forth below, the Court GRANTS Defendant’s motion.

     I. FACTS

       Plaintiff, an African-American female, was employed by Defendant from

2012 until she was terminated on April 7, 2016. (Doc. 1, ¶ 4). Plaintiff was sixty

(60) years old at the time of her termination. (Id. at ¶ 5). After Plaintiff was
terminated, Defendant replaced her with a Caucasian woman who was at least

twenty years younger than Plaintiff. (Id. at ¶ 7). Plaintiff alleges that she was

illegitimately terminated and that Defendant’s actions were “designed to cause

her emotional injury and damages.” (Id. at ¶). Plaintiff maintains that Defendant’s

actions are violations of Title VII and the ADEA. (Id. at ¶ 9).

      Plaintiff first reported the alleged discrimination by filling out an Equal

Employment Opportunity Commission Intake Questionnaire that she submitted to

the Georgia Commission on Equal Opportunity on May 26, 2016. (Doc. 9-2, p. 4).

On the questionnaire form, Plaintiff checked the boxes for sex and age

discrimination for her response to question four, which asked “[w]hat is the

reason (basis) for your claim of employment discrimination?” (Doc. 9-2, p. 5). The

Georgia Commission on Equal Opportunity then transmitted Plaintiff’s claim to

the EEOC on June 1, 2016. (Doc. 9-2, p. 8). Plaintiff filed a charge of

discrimination that was received by the EEOC on October 5, 2016. (Doc. 7-2, p.

2). In the charge, Plaintiff alleges that Defendant discriminated against her based

on her age and sex when Defendant terminated her for alleged sexual

harassment after a co-worker discussed a homosexual encounter with Plaintiff

(Id.). The EEOC issued a Notice of Suit Rights to Plaintiff on April 10, 2018. (Doc.

1, p. 7). Plaintiff filed this lawsuit on July 6, 2018. On August 15, 2018, Defendant

filed a Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil

Procedure 12(c) for failure to exhaust administrative remedies. (Doc. 7).

                                          2
   II. LEGAL STANDARD

      A motion for judgment on the pleadings is properly filed “[a]fter the

pleadings are closed[,] but early enough not to delay trial.” Fed. R. Civ. P. 12(c).

“Judgment on the pleadings is appropriate when there are no material facts in

dispute, and judgment may be rendered by considering the substance of the

pleadings and any judicially noticed facts.” Hawthorne v. Mac Adjustment, Inc.,

140 F.3d 1367, 1370 (11th Cir. 1998) (internal citations omitted); Cunningham v.

Dist. Att'y's Office for Escambia Cty., 592 F.3d 1237, 1255 (11th Cir. 2010). In

deciding a motion for judgment on the pleadings, the facts in the complaint are

accepted as true and viewed in the light most favorable to the nonmoving party.

Id. The court may consider documents attached to the pleadings. Horsely v.

Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

      A Rule 12(c) motion for judgment on the pleadings is governed by the

same standards as a Rule 12(b)(6) motion to dismiss. Strategic Income Fund,

LLC v. Spear, Leeds & Kellog Corp., 305 F.3d 1293, 1295 n.8 (11th Cir. 2002)

(explaining that the standard for either a Rule 12(b)(6) or Rule 12(c) motion is

“whether the count state[s] a claim for relief”). The complaint must contain

sufficient factual information to state a claim for relief that is “plausible on its

face.” Wooten v. Quicken Loans, Inc., 626 F.3d 1187, 1196 (11th Cir. 2010).

When the plaintiff provides enough “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged,”

                                         3
the complaint is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Labels and conclusions” and a “formulaic recitation of the elements of a

cause of action” are insufficient to raise a right to belief above the “speculative

level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

   III. DISCUSSION

      A. Consideration of Documents Outside the Pleadings

      Before addressing the merits of Defendant’s motion, the Court must first

determine whether consideration of documents outside the pleadings, namely

Plaintiff’s intake questionnaire and self-serving affidavit, requires conversion of

the motion to dismiss into a motion for summary judgment. The Court finds that it

does not.

      Although matters outside the pleadings are not typically considered on a

motion for judgment on the pleadings, the court may consider an extrinsic

document if (1) it is central to the plaintiff’s claim, and (2) its authenticity is not

challenged. See Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs. for

Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). Courts

routinely consider a plaintiff’s EEOC charge and intake questionnaire to resolve

the question of whether a plaintiff has exhausted administrative remedies without

converting a motion to dismiss or motion for judgment on the pleadings to a

motion for summary judgment. See Chesnut v. Ethan Allen Retail, Inc., 971 F.

Supp. 2d 1223, 1228 (N.D. Ga. Sept. 20, 2013); Adaway v. Atwater, 2014 WL

                                          4
1882333 (M.D. Ga. May 12, 2014); Nixon v. United Parcel Serv., Inc., 2013 WL

6815719 (M.D. Ga. Dec. 24, 2013).

      Here, there seems to be no dispute between the parties that Plaintiff’s

charge of discrimination may be considered by the Court without converting the

present motion to a motion for summary judgment. However, Defendant opposes

the consideration of Plaintiff’s intake questionnaire and self-serving affidavit

attached to Plaintiff’s brief in Opposition to Defendant’s Motion for Judgment on

the Pleadings. (Doc. 12, p. 4). Because the intake questionnaire is central to the

Plaintiff’s claim that she timely filed a charge of discrimination, and because

neither party disputes the authenticity of the questionnaire or the date on which it

was filed, the Court will consider the document in ruling on Defendant’s Motion

without converting it to a motion for summary judgment. Plaintiff’s affidavit,

however, is not central to the Plaintiff’s claims. The Court will not consider

Plaintiff’s affidavit in ruling on Defendant’s Motion for Judgment on the Pleadings.

See Quach v. Paragon Sys., Inc., 2015 WL 13719674 (N.D. Ga. Oct. 28, 2015)

(declining to consider plaintiff’s self-serving affidavit attached to plaintiff’s

response in ruling on defendant’s motion to dismiss).




                                         5
      B. Title VII Claims

      Plaintiff alleges that Defendant discriminated against her based on her

race 1 in violation of Title VII when she was terminated by Defendant on April 7,

2016. Defendant contends that Plaintiff failed to exhaust her administrative

remedies regarding her allegations of race discrimination, and, therefore, moves

to dismiss those claims. (Doc. 7-1, p. 3).

      Title VII was enacted to prevent employment discrimination, achieve equal

employment opportunity in the future, and to make victims of employment

discrimination whole. Hodges v. Stone Savannah River Pulp & Paper Corp., 892

F. Supp. 1571, 1577 (S.D. Ga. 1995). It is unlawful for an employer to

discriminate against its employee because of such individual’s race, color,

religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1). Before filing a private

action under Title VII, a plaintiff must timely file a charge of discrimination with

the EEOC “within one hundred and eighty days after the alleged unlawful

employment practice occurred[.]” 42 U.S.C. § 2000e-5(c) (establishing limitations

periods under Title VII). If a plaintiff fails to file an EEOC charge before the end of

the 180-day limitations period, the claim will be barred for failure to exhaust

administrative remedies. Watson v. Blue Circle, Inc., 324 F.3d 1252, 1258 (11th

Cir. 2003). “The purpose of the exhaustion requirement is to give the EEOC the


1  Although Plaintiff’s Intake Questionnaire and EEOC Charge allege
discrimination based on sex, Plaintiff does not include a sex discrimination claim
in her Complaint. (Doc. 1). Thus, the issue is not presently before the Court.
                                         6
first opportunity to investigate the alleged discriminatory practices and attempt to

obtain voluntary compliance and promote conciliation efforts. Id. In a non-deferral

state such as Georgia, the charge must be filed 180 days after the alleged

unlawful employment practice occurred. Reed v. Winn Dixie, Inc., 677 F. App’x

607, 610 (11th Cir. 2017); Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1214

n.2 (11th Cir. 2001) (explaining the distinction between “deferral” and “non-

deferral” states). The Supreme Court has held that waiver, estoppel, equitable

tolling, and other such doctrines are applicable to the 180-day requirement. Zipes

v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982). However, these doctrines

are to be applied sparingly. See Chang v. Carnival Corp., 839 F.3d 993, 996

(11th Cir. 2016). If a defendant denies that a plaintiff has met the exhaustion

requirements, the burden of proof is on the plaintiff to prove that she has.

Jackson v. Seaboard Coast Line R.R. Co., 678 F.2d 992, 1010 (11th Cir. 1982).

      Defendant argues that Plaintiff’s Title VII claims should be dismissed for

two reasons. First, Defendant argues that Plaintiff’s charge was untimely as it

was not filed within the 180-day period set forth in Title VII. Second, Defendant

argues that neither Plaintiff’s intake questionnaire nor her charge contain any

reference to discrimination based on race, which precludes Plaintiff from raising a

Title VII claim for the first time in her Complaint. (Doc. 7-1, p. 3). Defendant avers

that “a plaintiff asserting a claim of employment discrimination under Title VII

cannot bring any claim in a lawsuit that was not included in her EEOC charging

                                          7
document.” (Id. at p. 9) (citing Zellars v. Liberty Nat’l Life Ins., Co., 907 F. Supp.

355, 358 (M.D. Ala. 1995)). Because Plaintiff failed to check the box for race

discrimination on her intake questionnaire or assert any factual allegations of

discrimination based on race in either the questionnaire or charge, Defendant

argues that Plaintiff failed to exhaust administrative remedies as to those claims.

      Plaintiff maintains that her charge is timely. Plaintiff avers that her “sole

obligation is to file the complaint with the appropriate agency within 180 days of

the alleged discrimination,” and she did so by filing her EEOC complaint on May

26, 2016. (Doc. 9, p. 3). However, May 26, 2016 is the date Plaintiff filed her

Intake Questionnaire with the Georgia Commission for Equal Opportunity. (Doc.

9-2). Filing a charge with a state agency does not satisfy the timeliness

requirements of Title VII. 42 U.S.C. § 2000e-5; Moses v. Crestline Hotels &

Resorts, Inc., 2009 WL 10670686, *2 (N.D. Ga. Sept. 21, 2009). Further, filing a

charge with an agency lacking subject matter jurisdiction over the charge does

not toll the limitations period. Id. Instead, the charge is considered filed with the

EEOC only when the EEOC receives it. 29 C.F.R. § 1601.13(a)(2).

      Here, the Georgia Commission on Equal Opportunity transferred Plaintiff’s

Intake Questionnaire to the EEOC, which received it on June 1, 2016. Plaintiff’s

charge, however, was not received by the EEOC until October 5, 2016, 181 days

after the alleged discrimination. For the reasons set forth above, Plaintiff’s

argument that her charge was filed on May 26, 2018 must fail as it was not filed

                                          8
with the appropriate agency on that date. It is undisputed that Plaintiff’s charge of

discrimination was not filed with the EEOC, the appropriate agency, until October

5, 2016. The only means for Plaintiff’s Title VII claim to be deemed timely is if the

intake questionnaire, when submitted to the EEOC on June 1, 2016, satisfies the

requirements for a charge of discrimination under 29 C.F.R. § 1601.3.

      The common view in the Eleventh Circuit is that as a “general matter,”

intake questionnaires are “not intended to function as a charge.” Pinjenburg v.

West Ga. Health Sys., Inc., 255 F.3d 1304, 1305 (11th Cir. 2001). However,

under certain exceptional circumstances, a verified EEOC questionnaire may

constitute a charge if: (1) the document is in writing, signed, and verified; (2) the

document contains the information required by the EEOC’s regulations; 2 and (3)

“the circumstances of [the] case convince a reasonable person that [the plaintiff]

manifested her intent to activate the machinery of Title VII by lodging her intake

questionnaire with the EEOC.” See Wilkerson v. Grinnell Corp., 270 F.3d 1314,

1318-20 (11th Cir. 2001) (holding the plaintiff’s intake questionnaire constituted a

charge of discrimination, but noting “we will not treat intake questionnaires willy-

nilly as charges”). To be verified, the charge shall “be sworn or affirmed before a

notary public, designated representative of the Commission, or other person duly

authorized by law to administer oaths and take acknowledgments, or supported


2 The regulations require the charge to be a written statement that is sufficiently precise
to identify the parties and describes the actions or practices complained of. 29 C.F.R. §
1601.12(b).
                                            9
by an unsworn declaration in writing under penalty of perjury.” 29 C.F.R. §

1601.3(a).

      Plaintiff does not directly address the issue of whether her intake

questionnaire was verified. Rather, Plaintiff relies on the fact that the EEOC, in its

Notice of Right to Sue Letter sent to Plaintiff, “did not check the box regarding an

untimely filed complaint.” (Doc. 9, p. 2). Plaintiff also relies on the Eleventh

Circuit’s decision in Batson v. Salvation Army to bolster her assertion that the

racial discrimination claims are “like or related to” the allegations in her intake

questionnaire. 897 F.3d 1320 (11th Cir. 2018). Plaintiff’s intake questionnaire,

she argues, satisfied the legislative intent of Title VII “because it undeniably led

to the opening of a charge by the EEOC and the initiation of an investigation by

that agency.” (Doc. 15, p. 4). As is explained below, Plaintiff’s arguments do not

convince the Court that her case is an exceptional one in which an unverified

intake questionnaire overcomes a subsequent but untimely charge of

discrimination.

      First, Plaintiff’s intake questionnaire is not verified. Although a plaintiff may

amend the charge to cure a technical defect, including the failure to verify the

charge, amendment is not permissible here. 29 C.F.R. § 1601.9. Because

amendment of a charge is meant to remedy a technical deficiency, an intake

questionnaire that does not itself constitute a charge cannot be verified by

amendment. See Pinjenburg, 255 F.3d at 1308 (“Because plaintiff’s intake

                                         10
questionnaire does not constitute a ‘charge,’ § 1601.12(b), even if valid, does not

apply to allow the relation back of plaintiff’s charge to the date the EEOC

received her intake questionnaire.”); Johnson v. Irwin Cty. Detention Ctr., 2013

WL 3227780, *4-5 (M.D. Ga. June 25, 2013) (finding that untimely but verified

charge could not amend intake questionnaire to cure verification defect). Thus,

Plaintiff’s lack of verification alone is fatal to her Title VII claims. See Pinjenbrug,

255 F.3d at 1307 (affirming dismissal of Title VII claims where plaintiff failed to

file a timely charge and intake questionnaire was not verified); Johnson, 2013 WL

3227780, at *5 (unverified questionnaire could not serve as charge because it

could not satisfy the statutory or regulatory requirements under Title VII);

Chesnut, 971 F. Supp. 2d at 1229 (lack of verification fatal unless it can be cured

by amendment).

      Even if the intake questionnaire was verified, Plaintiff’s Title VII claims

would still be dismissed for failure to exhaust administrative remedies because

her intake questionnaire does not contain any allegations of racial discrimination

whatsoever. Plaintiff checked only the boxes for sex and age discrimination as

her answer to question four of the questionnaire. (Doc. 9-2, p. 5). Her response

to question five, which asks “[w]hat happened to you that you believe was

discriminatory?”, was “I was told that I had sexual[ly] harass[ed] another staff

member.” (Id.). There are simply no allegations that can be reasonably construed

as   generally   describing    race-based      discrimination   in   Plaintiff’s   intake

                                          11
questionnaire, meaning the EEOC was not on notice of and had no cause to

open an investigation into racial discrimination.

      Plaintiff’s reliance on Batson to argue that Plaintiff’s Title VII racial

discrimination claim is “like or related to” her claims of sex and age discrimination

is misplaced. In Batson, the plaintiff filed suit against her former employer

alleging claims under the ADA and FMLA. 897 F.3d at 1325. The Eleventh Circuit

reversed the district court’s dismissal of the plaintiff’s ADA retaliation claim and

held that although the plaintiff did not mark the box for retaliation on her charge

form, she had alleged sufficient facts in the charge such that her ADA retaliation

claim was “like or related to” her ADA discrimination claim. Id. at 1328. The Court

quoted Eleventh Circuit precedent explaining that “judicial claims are allowed if

they amplify, clarify, or more clearly focus the allegations in the EEOC

complaint,” but “allegations of new acts of discrimination are inappropriate.” Id. at

1327 (quoting Gregory v. Ga. Dept. of Human Res., 355 F.3d 1277, 1279-80

(11th Cir. 2004)). While it is true, as Plaintiff points out, that Courts are

“extremely reluctant” to allow procedural technicalities to bar employment

discrimination claims, the Court simply cannot construe the factual allegations

made in either the intake questionnaire or her untimely charge of discrimination

as sufficiently related to her Title VII claim of racial discrimination in her complaint




                                          12
filed with this Court. 3 See Sanchez v. Standard Brands, Inc., 431 F.2d 455 (5th

Cir. 1970). 4 Thus, the Court finds that Plaintiff’s Title VII claims of racial

discrimination are allegations of new acts of discrimination that must be

dismissed not only as untimely, but because Plaintiff failed to exhaust her

administrative remedies on that claim as the information in Plaintiff’s intake

questionnaire could not have “reasonably” led the EEOC to open an investigation

into racial discrimination. For the foregoing reasons, Plaintiff’s Title VII claim of

racial discrimination must be DISMISSED.

       C. ADEA Claims

       Plaintiff asserts claims against Defendants for discrimination based on her

age in violation of the ADEA. Defendant moves the Court to dismiss Plaintiff’s

ADEA claims because her charge of discrimination was not timely filed, and,

further, Plaintiff’s intake questionnaire cannot be construed as a charge. After

careful consideration, the Court agrees with Defendant.




3 Plaintiff attempts to explain in her reply brief that her allegations of race discrimination
appear for the first time in her Complaint because she did not learn that she was
replaced by a Caucasian woman 20 years her junior until after she had filed her intake
questionnaire with the Georgia Commission on Equal Opportunity. (Doc. 9, p. 3).
However, if that were the case, Plaintiff could have amended her charge to include the
claim. But Plaintiff did not do so. Thus, her claim of race discrimination is an
inappropriate allegation of discrimination outside the scope of the EEOC’s investigation.
Gay v. AirTran Airways, Inc., 427 F. App’x 743, 745 (11th Cir. 2011) (per curiam)
(citation omitted).
4 Decisions of the Fifth Circuit rendered before October 1, 1981 are binding upon panels

of the Eleventh Circuit. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir.
1981).
                                             13
      “The ADEA, as amended, makes it unlawful for an employer to

‘discriminate against any individual with respect to [her] compensation, terms,

conditions, or privileges of employment because of such individual’s age.’” Smith

v. Potter, 310 F. App’x 307, 390-10 (11th Cir. 2009) (quoting 29 U.S.C. §

623(a)(1)). Like Title VII, “[t]he ADEA requires that an individual exhaust

available administrative remedies by filing a charge of unlawful discrimination

with the EEOC before filing a lawsuit.” Id. (quoting Bost, 372 F.3d at 1238). In

Georgia, a charge of discrimination must be filed with the EEOC within 180 days

of the alleged unlawful employment practice. See Hubbard v. Ga. Farm Bureau

Mut. Ins. Co., 2013 WL 1333804, at *7 (M.D. Ga. Mar. 29, 2013). Depending on

its contents, an intake questionnaire may constitute a charge of unlawful

discrimination. Fed. Express Corp. v. Holowecki, 552 U.S. 389, 395-403 (2008);

Wilkerson, 270 F.3d at 1321. Under the ADEA, a charge must: (1) be in writing;

(2) name the prospective respondent; and (3) generally allege the discriminatory

act. 29 C.F.R. § 1626.6. Although these are the only required elements of a

charge under the ADEA, the charge “should” also contain other information,

including the full name, address, and telephone number of the charging party, full

name and address of the employer, a clear and concise statement of the alleged

unlawful discrimination including pertinent dates, and the approximate number of

employees. Bost, 372 F.3d at 1288. Another important question is whether the

intake questionnaire evidences an intent on behalf of the individual to activate the

                                        14
administrative process. Holowecki, 552 U.S. at 402. Unlike Title VII, there is no

requirement that the charge be verified.

      Plaintiff filed her charge of discrimination 181 days after her termination.

Thus, like her Title VII claim, her charge of discrimination was untimely and her

claims may only proceed if her intake questionnaire constitutes a valid charge

under the ADEA. Plaintiff’s intake questionnaire does include some of the

requirements for a valid charge: it is in writing; names Diversified Enterprises as

the prospective respondent along with its contact information and the number of

employees; includes the Plaintiff’s name, address, and telephone number; and

pertinent dates of alleged discrimination. (Doc. 9-2, pp. 4-5). Plaintiff also

checked Box 2 on page four of the questionnaire, indicating to the EEOC that

she intended to initiate the administrative process by submitting the intake

questionnaire to the EEOC. (Doc. 9-2, p. 7). Nevertheless, Plaintiff’s intake

questionnaire does not contain any facts to plausibly support a claim that

Defendant discriminated against her in any way on the basis of her age.

Plaintiff’s response on her intake questionnaire for the basis of her claim of

employment discrimination is “I was working with young adul[t] people,” and the

description of alleged discrimination is solely “I was told that I had sexual[lly]

harass[ed] another staff member.” (Doc. 9-2, p. 5). Plaintiff provided no other

details or explanation that could have “trigger[ed] the investigatory and

conciliatory procedures of the EEOC.” Sanchez, 431 F.2d at 466 (holding that

                                        15
“the crucial element of a charge of discrimination is the factual statement

contained therein. Everything else entered on the form is, in essence, a mere

amplification of the factual allegations.”). Although “the scope of an EEOC

complaint should not be strictly interpreted,” the Court finds that Plaintiff’s intake

questionnaire does not contain any factual particulars describing age

discrimination. Gregory, 355 F.3d at 1280. Thus, the intake questionnaire cannot

be reasonably construed as a charge of discrimination.

      Even if the Court did find that the Plaintiff’s questionnaire could be

construed as a charge, thus curing the timeliness issue, Plaintiff’s judicial

complaint fails to state such a claim. Although a complaint in an employment

discrimination case need not contain specific facts establishing a prima facie

case, it nonetheless must provide enough factual matter to plausibly suggest

intentional discrimination. See Buchanan v. Delta Air Lines, Inc., 727 F. App’x

639, 641 (11th Cir. 2018) (per curiam) (citing Swierkiewicz v. Sorema N.A., 534

U.S. 506, 511 (2002) and Surtain v. Hamlin Terrace Found., 789 F.3d 1239,

1246 (11th Cir. 2015)). The central issue is Plaintiff’s termination, but she has not

provided any factual basis in either her judicial complaint or EEOC documents

tending to show that her age was the “but-for” reason for her termination. See

Gross v. FBL Fin. Servs. Inc., 557 U.S. 167, 177 (2009). Plaintiff’s conclusory

allegations and bare recitals of the elements of a claim are not enough to

“nudge[] [her] claims across the line from conceivable to plausible.” Twombly,

                                         16
550 U.S. at 570; see Farrow v. King & Prince Seafood Corp., 2018 WL 6206122

(S.D. Ga. Nov. 28, 2018) (dismissing ADEA claims because Plaintiff did not

check the box for discrimination based on age and failed to allege facts which

would alert EEOC to investigate such claims); Kinlocke v. Shulkin, 2019 U.S.

App. LEXIS 970 (11th Cir. Jan. 10, 2019) (affirming district court’s dismissal of

plaintiff’s ADEA claim where no factual allegations were made suggesting

adverse employment action was due to age); Oates v. Enrichment Servs.

Program, Inc., 2018 U.S. Dist. LEXIS 185381 (M.D. Ga. Oct. 30, 2018)

(dismissing plaintiff’s Title VII claim of sex discrimination where plaintiff provided

no factual allegations suggesting his termination was motivated by plaintiff’s sex).

Therefore, even if Plaintiff’s charge had been timely filed, the Court must still

dismiss Plaintiff’s ADEA claims of age discrimination for failure to state a claim.

   IV. CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Judgment on the

Pleadings (Doc. 7) is GRANTED.

      SO ORDERED this 15th day of February, 2019.


                                 s/ Hugh Lawson_______________
                                 HUGH LAWSON, SENIOR JUDGE

ehm




                                         17
